Name: 68/416/EEC: Council Decision of 20 December 1968 on the conclusion and implementation of individual agreements between Governments relating to the obligation of Member States to maintain minimum stocks of crude oil and/or petroleum products
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  energy policy;  oil industry;  management;  international affairs
 Date Published: 1968-12-23

 Avis juridique important|31968D041668/416/EEC: Council Decision of 20 December 1968 on the conclusion and implementation of individual agreements between Governments relating to the obligation of Member States to maintain minimum stocks of crude oil and/or petroleum products Official Journal L 308 , 23/12/1968 P. 0019 - 0019 Finnish special edition: Chapter 12 Volume 1 P. 0031 Danish special edition: Series I Chapter 1968(II) P. 0580 Swedish special edition: Chapter 12 Volume 1 P. 0031 English special edition: Series I Chapter 1968(II) P. 0591 Greek special edition: Chapter 10 Volume 1 P. 0037 Spanish special edition: Chapter 12 Volume 1 P. 0128 Portuguese special edition Chapter 12 Volume 1 P. 0128 COUNCIL DECISION of 20 December 1968 on the conclusion and implementation of individual agreements between Governments relating to the obligation of Member States to maintain minimum stocks of crude oil and/or petroleum products (68/416/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof; Having regard to the proposal from the Commission; Whereas the Council has adopted the Directive of 20 December 19681 imposing an obligation on Member States of the European Economic Community to maintain minimum stocks of crude oil and/or petroleum products; Whereas Article 6 (2) of that Directive makes provision for the establishment, under individual agreements between Governments, of stocks within the territory of a Member State for the account of undertakings established in another Member State; Whereas it seems appropriate to lay down a procedure to be applied in the event of such agreements not being reached within a reasonable time or not being complied with; HAS ADOPTED THIS DECISION: Article 1 Where an agreement between Governments as provided for in Article 6 (2) of the Council Directive of 20 December 1968 has not been reached by the Governments concerned within a period of eight months following notification of that Directive or where such an agreement has not been complied with, the Governments concerned shall inform the Commission. The Commission may propose to the Governments concerned appropriate measures for overcoming their difficulties. Article 2 Where an agreement between Governments has not been reached within three months following the proposal by the Commission of appropriate measures for overcoming the difficulties, the Commission shall lay a proposal for a Directive, or for any other appropriate measure, before the Council. This proposal shall provide in particular for a procedure whereby the registration, supervision, and transport of the stocks held in the other Member State may be ensured and shall take account of the principles set out in Article 6 (2) of the aforementioned Directive. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1968. For the Council The President V. LATTANZIO 1 OJ No L 308, 23.12.1968, p. 14.